Pee Curiam.
The action of the judge at trial term, in refusing defendant’s application for an adjournment, should not be reversed. The case had been on the day calendar for several days, and when it was called for trial there was no reason given for postponement, excepting a vague and insufficient certificate of a physician that the defendant’s counsel was ill. This was rightly disregarded, as it was not verified. The judge rightly exercised discretion in refusing to open the default and inquest. Several reasons might. be adduced. The principal one was that it did not appear that there was any defense to the action to go to a jury. There was the same kind of defect in the motion for reargument. On that motion, the only support of defense' *632that was offered was a statement in an affidavit that a resident of another state would testify that he was a physician, and looked at the plaintiff for the purpose of seeing if he were injured, and did not see any marks of hurt. This was but slight ground for a belief that, if there were a trial, the defendant would recover, or would materially lessen the damages recovered on the inquest. The orders are affirmed, with $10 costs.